UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7428


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

THEODORUS ANDREAS ROUSSOS,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:04-cr-00407-HFF-7; 6:08-cv-70113-HFF)


Submitted:    October 21, 2009              Decided:   November 3, 2009


Before WILKINSON and      NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Matthew McGavock Robinson, ROBINSON & BRANDT, PSC, Covington,
Kentucky, for Appellant. William Jacob Watkins, Jr., OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Theodorus Andreas Roussos seeks to appeal the district

court’s    order     dismissing      as    untimely     his    28    U.S.C.A.      §     2255

(West Supp. 2009) motion.            The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                  A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional       right.”         28    U.S.C.      § 2253(c)(2)         (2006).        A

prisoner     satisfies        this        standard      by     demonstrating            that

reasonable     jurists       would    find      that    any     assessment         of     the

constitutional       claims    by    the    district     court       is   debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Roussos has

not   made    the    requisite       showing.          Accordingly,         we     deny    a

certificate     of    appealability         and      dismiss    the       appeal.          We

dispense     with     oral    argument       because      the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                            2